DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-10, in the reply filed on 8/30/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/30/2021.

Claim Objections
Claim 1 is objected to because of the following informalities:  the text “A semiconductor structure for neuromorphic applications comprising:” in lines 1-2 is suggested to be changed to “A semiconductor structure for neuromorphic applications, the semiconductor structure comprising:” for clarity.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  the text “scantium oxide” is suggested to be changed to “scandium oxide” for clarity.  Appropriate correction is required


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "about" in claim 10 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “less than or about 100 µA” in the claim has been rendered indefinite by the use of the term “about.” For examination purposes, the limitation is considered as less than 100 µA.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tachikawa (US 2018/0277759).
Regarding claim 1, Tachikawa discloses, in FIGS. 1-2 and in related text, a semiconductor structure for neuromorphic applications comprising: 
a first layer (31) overlying a substrate material (101), wherein the first layer comprises a first oxide material (aluminum oxide); 
a second layer (32) disposed adjacent the first layer, wherein the second layer comprises a second oxide material (titanium oxide); and 
an electrode material (20) deposited overlying the second layer (see Tachikawa, [0038]-[0039], [0044], [0047]-[0048], [0052]).
Claims 1-5, 7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US 2014/0361864).
Regarding claim 1, Fukuda discloses, in FIG. 1 and in related text, a semiconductor structure for neuromorphic applications comprising: 
a first layer (51) overlying a substrate material (2, 3), wherein the first layer comprises a first oxide material; 

an electrode material (6) deposited overlying the second layer (see Fukuda, [0042]-[0046]).
Regarding claim 2, Fukuda discloses wherein the first layer (51) is formed in contact with the substrate material (3) (see Fukuda, [0052]: first layer 51 is in electrical contact with electrode 3 through current limiting layer 4).
Regarding claim 3, Fukuda discloses wherein the substrate material (3) in contact with the first layer (51) comprises an electrode material (see Fukuda, [0045], [0052]: first layer 51 is in electrical contact with electrode 3 through current limiting layer 4).
Regarding claim 4, Fukuda discloses wherein the electrode material (3) comprises at least one of platinum, titanium nitride, or tantalum nitride (see Fukuda, [0045]).
Regarding claim 5, Fukuda discloses wherein the first oxide material (51) and the second oxide material (52) comprise one or more of titanium oxide, hafnium oxide, silicon oxide, zirconium oxide, aluminum oxide, magnesium oxide, tantalum oxide, dysprosium oxide, scantium oxide, or lanthanum oxide (see Fukuda, [0049]-[0050]).
Regarding claim 7, Fukuda discloses a resistive material (4) disposed between the first layer (51) and the substrate material (2, 3) (see Fukuda, [0052]-[0053]).
Regarding claim 10, Fukuda discloses wherein a set and reset current for the semiconductor structure at 1 V turn-on voltage is less than or about 100 µA (see Fukuda, FIG. 3(C), [0067]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Jeon (US 2017/0271004).
Regarding claim 6, Fukuda discloses the structure of claim 5.
Fukuda discloses wherein the first layer (51) comprises silicon oxide, and wherein the second layer (52) comprises tantalum oxide (see Fukuda, [0049]-[0050]).
Fukuda does not explicitly disclose wherein the second layer comprises titanium oxide.
Jeon teaches that an oxide layer of a resistive memory includes tantalum oxide or titanium oxide (see Jeon, [0039]-[0040]). Thus Jeon teaches wherein the second layer comprises titanium oxide.
Fukuda and Jeon are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fukuda with the features of Jeon because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fukuda to include wherein the second layer comprises titanium oxide, as taught by Jeon, because it is simple substitution of one known element for another to obtain predictable results (as oxide layer for resistive memory). See MPEP § 2143.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda in view of Tachikawa (US 2018/0277759).
Regarding claim 8, Fukuda discloses the structure of claim 7.
Fukuda discloses the resistive material (4) (see Fukuda, [0052]-[0053]).
Fukuda does not explicitly disclose wherein the resistive material comprises one or more of silicon, germanium, gallium, or carbon.
Tachikawa teaches wherein the resistive material (40) comprises one or more of silicon, germanium, gallium, or carbon (see Tachikawa, FIG. 24, [0260]).
Fukuda and Tachikawa are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Fukuda with the features of Tachikawa because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Fukuda to include wherein the resistive material comprises one or more of silicon, germanium, gallium, or carbon, as taught by Tachikawa, in order to prevent variation in the current flowing to memory cell (see Tachikawa, [0262]), and because it is simple substitution of one known element for another to obtain predictable results (as current limiting layer). See MPEP § 2143.
Regarding claim 9, Fukuda in view of Tachikawa teaches the structure of claim 8.
Tachikawa teaches wherein the resistive material comprises amorphous silicon (see Tachikawa, [0260]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583.  The examiner can normally be reached on M-F 8:00-16:00 Pacific Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811